Case: 14-10036      Document: 00512894754         Page: 1    Date Filed: 01/08/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 14-10036                         January 8, 2015
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

URIEL VALENCIA-TORRES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:12-CR-297-2


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Uriel Valencia-
Torres has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Valencia-Torres has filed a response. The record is not
sufficiently developed to allow us to make a fair evaluation of Valencia-Torres’s
claims of ineffective assistance of counsel; we therefore decline to consider the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10036     Document: 00512894754     Page: 2   Date Filed: 01/08/2015


                                  No. 14-10036

claims without prejudice to collateral review. See United States v. Isgar, 739
F.3d 829, 841 (5th Cir.), cert. denied, 135 S. Ct. 123 (2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Valencia-Torres’s response.        We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review. Accordingly, the motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2.




                                        2